Citation Nr: 1430021	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  09-15 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable disability rating for the left ear hearing loss disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1977 to January 1980 and from April 1981 to July 1983.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In a July 2012 Board decision, the Board remanded the case for further evidentiary development.  In a December 2012 supplemental statement of the case, the RO denied the claim, and the case is back before the Board for further appellate proceedings.  

In March 2011, the Veteran withdrew his prior request for a Board hearing.  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the July 2012 remand, the Board directed the AOJ to afford the Veteran a VA examination to determine the severity of the Veteran's left ear hearing loss.  The record indicates that the Veteran was scheduled for a VA examination in July 2012.  In requesting the scheduling of the examination, the VA Appeals Management Center (AMC) specifically directed that "the exam notification letter sent to the Veteran must be placed in the claims file prior to its return to the AMC."  However, there is no indication in the record that the AOJ provided notice to the Veteran of the July 2012 VA examination, for which the Veteran failed to appear.  Because the Veteran was not afforded a VA examination, the AOJ's actions are not in conformity with the Board's July 2012 remand directives or the directions of the AMC.  Accordingly, this matter must again be remanded to obtain a new VA examination.  Stegall v. West, 11 Vet. App. 268 (1998).  Notice of this examination should be sent to the correct address of record.  

Accordingly, the case is REMANDED for the following action:

1. Please contact the Veteran and request that he provide information as to any outstanding records pertinent to his left ear hearing loss disability.  The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records. 

2. Afterwards, please schedule the Veteran for VA audiological examination to determine the current nature and severity of the left ear hearing loss disability.  Please provide notice of the scheduled VA examination to the Veteran at his current address.  The exam notification letter sent to the Veteran must be placed in the claims file prior to its return to the Board.  

In the scheduling of the examination, the Veteran should notified that failure to report for any scheduled VA examination(s) without good cause shown may adversely affect the outcome of his claim for service connection and result in a denial.  38 C.F.R. § 3.655 (2014).  

The examiner is asked to please address the current nature and severity of the left ear hearing loss disability.  




The examiner must review the claims file and indicate in the examination report that this was accomplished.  All opinions must be supported by a complete rationale.

3. To help avoid future remand, the RO is asked to ensure that the required actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner (e.g., a complete rationale for any opinion is not provided), please undertake corrective action before the claims file is returned to the Board.  

4. Complete the above development and any additional development that is deemed warranted.  Then readjudicate the claim for an increased rating, and furnish the Veteran and his representative a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). No action is required of the Veteran until he is notified; however, the Veteran is hereby notified that failure to report for any scheduled VA examination(s) without good cause shown may adversely affect the outcome of his claim for service connection and result in a denial.  38 C.F.R. § 3.655 (2014). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



